DETAILED ACTION
Formal Matters
Claims 1-15 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority Information
	The instant application claims priority from Belgian application BE2020/5196 filed on 03/26/2020.  

Information Disclosure Statement
	The examiner has considered the IDS from 03/25/2021.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1, 3, 4, 6, and 8-15 are rejected under USC 101 as being toward products of nature.  Each of carboxylic acids found in instant claims 8 and 9 are naturally occurring carboxylic acids (acetic acid, citric acid, lactic acid, pyruvic acid, etc.) found in plants and animals, ethyl lactate and certain other alkyl lactates are found in nature in plants and there are natural fluorescent whitening agents like NADH, coumarin, and chlorophyll.  Naturally occurring film formers include the gums and cellulose compounds found in plants.  It is noted that ethyl lactate and naturally occurring alcohols like ethanol serve as penetration enhancers.  Natural emollients/conditioners include plant oils and natural fats, and natural wetting agents are glycerin and natural glycols. PubChem (Ethyl lactate, Create date 3-26-2005 and modified date of 5-28-2022, https://pubchem.ncbi.nlm.nih.gov/compound/Ethyl-lactate) teaches that ethyl lactate is found in fruits like apples, grapes, raspberries and citrus fruits as well as cabbage and peas.  Grapes, citrus fruits and other fruits have natural carboxylic acids.  NADH is known to be in all living cells.  Resveratrol from grapes emits fluorescence.  Chlorophyll is found in peas and cabbage.  Plants have cellulose, gums and polysaccharides that act as film-formers/thickeners. Instant claims 3 and 6 are to concentrations of natural compounds.  Claims 13-15 are use claims and do not add any compositional or structural features to the composition of claim 1.  
	It is noted that dimethyl isosorbide is not natural, but the use of preferably confounds the limitation (see rejections under USC 112(b) below).  Naturally occurring nail penetrating agents can read on the limitation.  
	The recitations toward “topical treatment of fungal infections” and “treatment of nail infections” are to the intended use of the composition and do not add compositional or structural features to the claimed composition.  
	It does not appear that the composition of products of nature has markedly different characteristics than those found in nature and the specification does not provide how the combination provides significantly more (e.g. effectiveness, stability, etc.) than individual contributions of each of the natural compounds.  

Claims 13-15 are rejected under USC 101 as being “Use” claims (see MPEP see MPEP 2173.05(q)).  Since it is unclear whether the claims are to products or methods, it is unclear if the claim is toward one of the categories of invention allowed for a claim (either a process, machine, manufacture, or composition).  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claims 1 and 13 recite the broad recitation keratinous tissue, and the claim also recites “in particular nails”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-12, 14 and 15 are rejected as being dependent on indefinite claims.  
In the present instance, claim 14 recites the broad recitation nail infections, and the claim also recites “in particular superficial, cutaneous and/or subcutaneous mycosis”, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 11, the phrase "for example" (“preferably” is a preferred example of what a nail penetrating agent could be) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 13-15 are indefinite as being “Use” claims (see MPEP 2173.05(q)).  The claims don’t present a step to “preparation of a product” as provided in claim 13, and thus, it is unclear if they are meant to be method of making claims or product claims with preparation steps (product-by-process).  For the purpose of compact prosecution, if the product of claim 1 is taught by the prior art, then these claims will also be taught.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 9, 10-11, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Exi-Nailner (2in1 Nail Polish solution, July 2017, Mintel database, in applicant’s IDS).
Exi-Nailner teaches a product for nails that includes ethyl lactate, glycerin (wetting agent), water/aqua, lactic acid (an organic acid), citric acid and resacetophenone (a fluorescent skin brightener/whitener) (see ingredient section).  Ethyl lactate is a known nail permeation agent.
Since Exi-Nailer provides for a product of claim 1, it meets the use claims (a product made with ingredients of instant claim 1).  

Claims 1, 3, 8-11, and 12-15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiahua CN 1357611A.
Jiahua teaches a strawberry flavor product that contains 0.18 to 0.26% ethyl lactate, 0.0495 to 0.0715% propionic acid, 0.108 to 0.156% acetic acid, and 0.243 to 0.351% 6-coumarin lactone (peach).  Note that coumarin is a fluorescent agent.  The composition also contains propylene glycol (see claims 1-3 of Jiahua).  Ethyl lactate is known as a nail permeation agent.  
The use of the composition to treat nail infection is the intended use of the formulation.  Since Jiahua teaches the claims, its formulations will be capable of treating nails with fungal infections.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berthiaume US 5830446 and Kergosien FR2939659A1.  
Berthiaume teaches a compound with fluorescent brightening agent and options of solvent including acetic acid, ethyl acetate and mixtures thereof (see claims 1-4 of Berthiaume).  One of the possible fluorescent agents is 2, 2'-(2, 5-thiophene diyl)bis(5-tert-butylbenzoxazole) (claim 5 of Berthiaume), which is the compound of instant claim 2.  Berthiaume teaches nail lacquers with film-forming agent (column 3).  Berthiaume teaches dimethicone (claim 4 of Berthiaume).  Dimethicone is a known emollient.  Berthiaume teaches the ingredients for cosmetic formulations would most preferably be in concentrations of 0.005 to 0.5 wt% (column 4, bottom of column).  
Berthiaume does not teach ethyl lactate or another C1-C4 alkyl lactate. 
Kergosien teaches a nail polish that has a solvent medium containing ethyl acetate (example 1 and claims of Kergosien).  Kergosien teaches its formulation has good stability over time (English translation).  Claim 2 of Kergosien indicates that ethyl lactate is interchangeable with ethyl acetate as solvent. 
One of ordinary skill in the art at the instant time of filing would have added ethyl lactate in addition to or in place of ethyl acetate in the formulation of Berthiaume as Berthiaume recognizes a formulation of instant claim 1 except for ethyl lactate and Kergosien recognizes the utility of ethyl lactate as a solvent for nail formulations particularly as interchangeable with ethyl acetate, which is a compound found in Berthiaume. 

Claim 7 in addition to Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berthiaume US 5830446, Kergosien FR2939659A1 (referred to as Kergosien) and Kergosien FR2966359A1 (referred to as FR ‘359).  
Berthiaume and Kergosien teach the claims as above.
Berthiaume and Kergosien do not teach butylal (dibutoxymethane).
FR ‘359 teaches a composition for makeup products/cosmetics that can have a dialkoxymethane (abstract).  FR ‘359 provides that such a compound can be dibutoxymethane/butylal as part of a medium (claim 4 of FR ‘359).  
One of ordinary skill in the art at the time of instant filing would have included butylal as a suitable medium component for a cosmetic treatment product (like a nail composition) motivated by Berthiaume and Kergosien by the teachings of FR’359 with a reasonable expectation of success in producing a cosmetic product for treating the nails also having butylal.  

Claim 5 in addition to Claims 1-4, 6, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Berthiaume US 5830446, Kergosien FR2939659A1 (referred to as Kergosien) and Zhang WO 2007070643.  
Berthiaume and Kergosien teach the claims as above.
Berthiaume and Kergosien do not teach ammonium methacrylate copolymer or dimethyl isosorbide.  
Zhang teaches an adhesive solidifying formulation for treating a dermatological conditions with a drug, a solvent vehicle, and a solidifying agent (claim 1 of Zhang).  Zhang teaches a formulation with a solidifying (film-forming) agent that can be methacrylic acid copolymer, or ammonioalkyl (ammonium alkyl) methacrylate copolymer (claim 29 of Zhang).  Zhang provides for dimethyl isosorbide as a non-volatile system component for the formulation (claim 21 of Zhang).  
One of ordinary skill in the art at the time of instant filing would use the ammonium salt of a methacrylic acid copolymer as a suitable solidifying agent for cosmetic formulations like nail care products that are meant to solidify and stay in place by the teachings of Zhang.  Zhang also provides for dimethyl isosorbide as an appropriate part of a solvent system for such a product, and thus, would use these items for nail care products motivated by Berthiaume and Kergosien.  

Conclusion
No claims are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613